DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ROONEY & ROONEY, P.A.,
                            Appellant,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but
        solely as trustee for the RMAC trust, series 2016-CTT,
                                Appellee.

                              No. 4D18-1540

                          [January 17, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562017CA000007.

  D. John Rhodeback of Rooney & Rooney, P.A., Vero Beach, for
appellant.

  Richard S. McIver, H. Michael Muñiz of Kass Shuler, P.A., Tampa, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.